                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 LINDSAY RAFFERTY, on behalf of                   )         CASE NO. 5:18-cv-2409
 herself and all other similarly situated,        )
                                                  )
                         PLAINTIFF,               )         JUDGE SARA LIOI
                                                  )
 vs.                                              )         MEMORANDUM OPINION
                                                  )         AND ORDER
 DENNY’S, INC.,                                   )
                                                  )
                         DEFENDANT.               )

        Before the Court is the motion to transfer venue filed by plaintiff Lindsay Rafferty

(“Rafferty”). (Doc. No. 18 (“Mot.”).) Defendant Denny’s, Inc. (“Denny’s”) filed a memorandum

in opposition. (Doc. No. 19 (“Opp’n”).) No reply has been permitted. For the reasons set forth

herein, Rafferty’s motion is denied.

I.      BACKGROUND

        On October 17, 2018, Rafferty filed her complaint under the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201, et seq., on behalf of herself and all others similarly situated, arising

out of her employment by Denny’s in the State of Ohio. Although no motion to certify the

collective has yet been filed, the complaint identified a nationwide collective that plaintiff would

seek to certify.

        On July 8, 2019, this Court granted Denny’s motion to dismiss for lack of personal

jurisdiction the FLSA claims of any putative collective members not arising from employment by

Denny’s in Ohio. Thus, provided a collective is certified, the Court has limited this action to claims
of plaintiff and similarly situated employees of restaurants operated by Denny’s in Ohio only. (See

Memorandum Opinion and Order, Doc. No. 16 at 244.1)

        On July 31, 2019, Rafferty filed the instant motion, seeking to transfer this action to the

United States District Court for the Middle District of Florida. Denny’s opposes the transfer.

II.     DISCUSSION

        Rafferty bases her motion on 28 U.S.C. § 1404(a), which provides that “[f]or the

convenience of the parties and witnesses, in the interest of justice, a district court may transfer any

civil action to any district or division where it might have been brought.” She incorrectly represents

that defendant’s motion to dismiss argued in part “that the proper venue for a nationwide collective

is either South Carolina or Florida.” (Mot. at 247 (citing Doc. No. 7, Motion to Dismiss).2)

        When Rafferty opposed the motion to dismiss filed by Denny’s, she made no argument

that, in the alternative to dismissal, the case should be transferred to another venue. Rafferty will

not be permitted to test out a nationwide collective theory and, when it fails, try to start over by

belatedly seeking a transfer of venue.

        In addition, Rafferty is ignoring the fact that this Court has already narrowed the scope of

this case to claims of persons employed by Denny’s in Ohio only. “[W]hen an action is transferred,

it remains what it was; all further proceedings in it are merely refer[r]ed to another tribunal, leaving

untouched what has already been done.” Magnetic Eng’g & Mfg. Co. v. Dings Mfg. Co., 178 F.2d

866, 868 (2d Cir. 1950). Granting Rafferty’s motion to transfer venue at this juncture would cause


1
  All page number references are to the page identification number generated by the Court’s electronic docketing
system.
2
  Contrary to this Court’s requirement that citations pinpoint the relevant page in a document (see Initial Standing
Order, Doc. No. 3, at 31), Rafferty supplies no pinpoint citation—and she could not, since Denny’s made no such
concession. The motion to dismiss merely pointed out that Denny’s is incorporated in Florida and has its principal
place of business in South Carolina. (See Motion to Dismiss, Doc. No. 7, at 48, 54.)
                                                         2
more problems than it would solve. “[U]nder § 1404(a), a district court should consider the private

interests of the parties, including their convenience and the convenience of potential witnesses, as

well as other public-interest concerns, such as systemic integrity and fairness, which come under

the rubric of ‘interests of justice.’” Moses v. Bus. Card Express, Inc., 929 F.2d 1131, 1137 (6th

Cir. 1991). Transferring this now “Ohio-centered” case to another venue would actually disturb

all of these policy concerns, as well as cause prejudice to the defendant.

         Rafferty is not asking this Court to vacate its limiting order. As a result, whereas the case

might have been originally brought in another venue (a finding not made by this Court despite

Rafferty’s incorrect assertion to the contrary (Mot. at 247 (citing Memorandum Opinion and Order,

Doc. No. 16)3), given the case’s current limited scope, that is no longer true.

         The Court is also not persuaded by Rafferty’s assertion that “requiring [her] to dismiss her

claims and refile them in Florida, would be prejudicial to [p]laintiff Rafferty.” (Mot. at 248.)

Rafferty herself chose this forum in the first instance and she is not required to dismiss the case—

she is free to continue to pursue her claims here, and to move to certify an appropriate collective

consisting of similarly situated Ohio employees of Denny’s. All of the policy concerns listed in §

1404(a), as interpreted by the Sixth Circuit, will be met.

         If Rafferty now prefers a strategy of dismissal and refiling elsewhere, so as to pursue the

claims of a broader, nationwide collective in a venue that has personal jurisdiction over Denny’s,

that choice is hers; but she cannot be heard to argue prejudice as a result of her own initial forum




3
  Again, Rafferty provides no pinpoint citation, but offers a quotation where the Court remarked that any nationwide
collective action against Denny’s would need to be filed where a court would have general jurisdiction over Denny’s,
that is, Florida (where it is incorporated) or South Carolina (where it has its principal place of business). Because the
existence of general jurisdiction over a defendant is not the only factor to consider when determining proper venue,
this observation by the Court did not amount to an “order agreeing that the proper venue” is one of those two states.
                                                           3
choice and her equally clear choice not to timely seek transfer when she opposed defendant’s

motion to dismiss and before the Court ruled on it.

III.   CONCLUSION

       For the reasons set forth herein, plaintiff’s motion to transfer venue (Doc. No. 18) is denied.



       IT IS SO ORDERED.

 Dated: September 6, 2019
                                                HONORABLE SARA LIOI
                                                UNITED STATES DISTRICT JUDGE




                                                 4
